DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The IDS filed 3/18/22 has been considered.
3.	The disclosure is objected to because of the following informalities: 
A.	Paragraph [0092, 0096]- the drawings do not appear to show reference number “70”.
B.	Paragraph [0096]- it appears “Fig. 12” should be --Fig. 15--.  
Appropriate correction is required.
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As per claim 19, the claim appears to incorporate only a portion of claim 8 (the wheeled operating unit) and thus does not include all of the limitations of claim 8.  The claim then incorporates the combination of claim 1; however, claim 8 depends from claim 1 and thus already includes all of the limitations of claim 1 and claim 8.  The claim as a whole it is unclear as to what limitations are being incorporated into claim 19.  All claims depending from a rejected claim are also rejected for the same reasons. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 1, the claim is vague and unclear at line 22 as to what is meant by “spaced fully from” (i.e., “fully” in what sense since no context is given as to the magnitude of this dimension relative to the starting positions).
B.	As per claim 19, at line 1 “the wheeled operating unit” lacks antecedence since there is no previous recitation of a wheeled operating unit.  Also, note comments above regarding the incorporation of subject matter from previous claims which raises questions of the scope of the claim.  Further, at lines 10-11 “the wheeled cutting unit” lacks antecedence since there is no previous recitation of a wheeled cutting unit.  Assuming the subject matter of claim 8 is properly incorporated into claim 19, claim 8 specifically refers to “at least one cutting component”.  Thus lines 10-11 should read --cutting grass using the at least one cutting component of the wheeled operating unit and advancing the wheeled operating unit …--.
C.	All claims depending from a rejected claim are also rejected for the same reasons. 
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 12 and 16, as best interpreted given the deficiencies noted above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ireland (US 9,853,468).
A.	As per claim 1, Ireland discloses, in combination:
a) a wheeled operating unit comprising a frame and at least one wheel that supports the frame in an operative position on a subjacent surface (Fig. 2), 
the wheeled operating unit comprising a drive (Fig. 3:48) powered by a rechargeable power supply (Fig. 3: 56,58), 
the wheeled operating unit having a front, a back, a left side and a right side and propelled by the drive to move in at least one travel direction by causing the at least one wheel to roll against a subjacent support surface (Fig. 2; col. 5, ln. 40-47: In order for the robot to move on a surface, the robot 4 includes a traction means 20. In this embodiment, the traction means 20 is in the form of a pair of wheels, although other solutions such as tracks or legs are feasible. The wheels 20 are located on opposite sides of the main body 16 and are operable independently to enable to robot 4 to be driven in forward and reverse directions, to follow a curved path towards the left or right, or to turn on the spot in either direction depending on the speed and rotation direction of the wheels.); and 
at least one connector (Figs. 2,14:28,30); and 
b) a charging station having a frame (Fig. 1:6) and at least one connector (Fig. 14:130a,130b), 
the at least one connector on the wheeled operating unit and the at least one connector on the charging station configured to cooperate with each other to establish an operative connection between the charging station and the wheeled operating unit with the at least one connector on the wheeled operating unit and the at least one connector on the charging station in an engaged relationship (Fig. 14), whereupon the charging station is operable to effect charging of the rechargeable power supply (Fig. 13; col. 5, ln. 18-20: “The robot 4 is dockable with the docking station 6 so that it is able to recharge its battery pack when the battery pack nears a depleted state.”), 
 wherein the wheeled operating unit and charging station are configured so that the engaged relationship can be established with the wheeled operating unit moved selectively from first and second different starting positions, each spaced fully from the charging station, respectively in first and second different path portions up to the charging station and into at least one charging position wherein the at least one connector on the wheeled operating unit and the at least one connector on the charging station assume the engaged relationship (As shown in Figs. 15a-16b, the wheeled operating unit (4) may approach the docking stations along different paths and/or from different directions (i.e., starting positions) and still be able to establish connection between the wheeled operating unit (4) and the docking station (6)).
B.	As per claim 4, as noted above whereby at least Figs. 16a and 16b show the operating unit (4) in different orientations for charging in different positions (i.e., displaced right/displaced left relative to center LL). 
C.	As per claim 7, as noted above whereby Fig. 1 shows a proximity sensor to detect obstacles in front of the unit 4 and is on the opposite side from the brush (Fig. 2:22) and on the same side as the connectors (Fig. 2:28,30).  Thus, based on Figs. 16a and 16b, the unit moves front end first in approaching the docking station.
D.	As per claims 12 and 16, as above whereby the connectors/contacts are biased with resilient mounts (springs) (col. 9, ln. 66 to col. 10, ln. 13).
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.1	Claims 1-9, 12, 13, 15, 16 and 18-20, as best interpreted given the deficiencies noted above, are rejected under 35 U.S.C. 103 as being unpatentable over Svensson et al. (US 2016/0332526).
A.	As per claim 1, Svensson discloses the combination of a wheeled operating unit and a charging station (Figs. 2,3) whereby the wheeled operating unit (Fig. 1) has front/back/left/right sides and is propelled by wheels (130) connected to motor(s) (150) powered by a rechargeable battery (180).  The battery is recharged via connectors (Fig. 2:185).  The docking station (Fig. 2,3:210) includes a frame (270) with a charging connector(s) (230).  As shown in Fig. 4 a connection is made between the charging station and the wheeled operating unit when the unit travels underneath the frame of the charging station and the charging station recharges the battery of the wheeled operating unit.  Svennson further discloses that the charging station is configured so that the wheeled operating unit may approach from either direction while moving in a forward direction [0046].  However, the embodiment disclosed describes a configuration in which the contacts on the wheeled operating unit are offset to one side of the unit to enable the frame of the charging station to be smaller and more stable [0040].  Svennson further appears to suggest that it is desirable not to have to operate the wheeled operating unit in reverse but by driving in the forward direction [0008].  Svennson further discloses that the contacts on the wheeled operating unit are mounted on a slanted support member to enable smoother engagement with the contacts of the charging station [0073].  Thus, although Svennson discloses that the charging station can be approached from either direction and appears to infer that it does not include a reverse motion, the embodiment specifically disclosed would not be operable in both directions unless a second set of contacts was provided on the opposite side of the wheeled unit (for example, in Fig. 2 there would be a second set of contacts on the left side).  One of ordinary skill in the autonomous vehicle art prior to the effective filing date of the claimed invention would have readily recognized the required modification of Svennson to provide an identical set of contacts (185) on the opposite side of the existing contacts to enable the wheeled operating unit to approach from either direction to the charging station since Svennson appears to envision this capability [0046] and appears to not be referring to operation in reverse as suggested at [0008] and based on the slanted construction of the contacts [0073].  Since the additional set of contacts are identical to the existing contacts, it would have been well within the level of skill of an artisan in view of the teachings of Svennson to reconfigure the wheeled operating unit in the manner claimed.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
B.	As per claims 2-7, 15 and 18, as noted above whereby Svennson as modified would have enabled the wheeled operating unit to approach the charging station from either the right or the left while travelling in a forward direction from different starting locations (opposite (180°), parallel directions).  As shown in Fig. 2, the contacts (185) are offset to the right from the center of the unit whereby Svennson as modified would have provided a second set of contacts (185) offset on the left.
C.	As per claim 8, as above whereby the wheeled operating unit may be a robotic lawnmower [0016, 0037].
D.	As per claim 9, as above whereby the charging station includes a platform which provides entry from either direction (Fig. 3).
E.	As per claims 12, 13 and 16, as above whereby the charging station comprises a cantilevered arm (270) supporting contacts which are biased with springs to provide engaged relationship with the contacts of the wheeled operating unit (Fig. 6).  
F.	As per claims 19 and 20, Svennson as modified is applied as noted above for claim 1 whereby the wheeled operating device may be embodied as a robotic lawnmower for mowing lawn in an autonomous manner [0016, 0037].  The claimed method merely sets forth the intended use of the charging station to recharge the battery of the robotic lawnmower when the battery charge is depleted.  The robotic lawnmower would have necessarily been recharged at the  start of the mowing if required and would return to the charging station either during or after the mowing was completed.  The direction of approach to the charging station would have necessarily depended upon the location of the robotic mower when the battery is determined to be depleted.  As noted above, Svennson as modified would have enabled the robotic lawnmower to approach the charging station from either the right or the left while travelling in a forward direction from opposite starting locations (opposite (180°), parallel directions).
8.2	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Svensson et al. (US 2016/0332526) in view of Elonsson (US 2014/0327389).
	As per claim 14, Svennson as modified is applied as above.  As shown in Fig. 3, Svennson provides a platform with ramps on either side.  The claimed invention differs in that upward projecting ribs are provided to provide traction.  Although Fig. 3 appears to show smooth surfaces, one of ordinary skill in the robotic lawnmower art would have been concerned about being able to travel up the ramps given the wheels could be wet from damp grass or build-up on the wheels.  One of ordinary skill in the relevant art prior to the effective filing date of the claimed invention would have been aware of known charging stations of similar design and the manner in which traction issues were addressed.  Elonsson is in the same field of endeavor (robotic lawnmowers) and discloses a charging station with a slightly raised platform.  As shown in Fig. 2, the platform appears to be textured and the end of the platform includes ribbed ramps.  One of ordinary skill in the art would have recognized the advantages of including similar traction improving surfaces on the platform of Svennson as modified because it would have provided improved traction for travelling onto the platform, especially in conditions where the grass is damp.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
9.	Claims 10, 11 and 17, in combination with any applicable intervening claims, are distinguishable over the prior art.  As per claims 10 and 11, the prior art does not disclose or reasonably suggest a charging position in which only one wheel of a pair of laterally spaced wheels is supported by the upper surface of the platform of the charging station whereby the particular wheel supported depends on whether it is the first or the second charging position.  As per claim 17, the prior art does not disclose or reasonably suggest at least one connector on the wheeled operating unit is deflected so that a restoring force urges the at least one connector on the wheeled operating unit against the at least one connector on the charging unit with the at least one connector on the wheeled support and the at least one connector on the charging station in the engaged relationship.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
● WO2018054255/US20190222043 (Jiao et al.)- drive through charger having platform with side connector; only a single connector on one side of mobile.
● EP2425701- autonomous lawnmower with drive through charging station having cantilevered arm establishing connection with contacts located on top of housing of lawnmower.
● Bernini (US2009/0183478)- drive through charging station for autonomous lawnmower; contacts on both sides of mower (Fig. 5); Fig. 4 appears to suggest the charger is designed for one direction through charger (i.e., the shape of the base platform 17).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661